Ashland App. No. 97COA01207. On review of order certifying a conflict. The court determines that a conflict exists on the following question:
“Whether under Juv.R. 4(A) and R.C. 2151.352, a parent is entitled to appointed counsel in all matters properly brought before the juvenile court, including companionship, custody and visitation issues?”
Sua sponte, cause consolidated with 97-2486, infra, and causes held for the decision in 97-1915, State ex rel. Asberry v. Payne; briefing schedule stayed.